REVISED - JANUARY 30, 1998

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 96-10389
                      _____________________



HENRY LEE LUCAS,

                                              Petitioner-Appellant,

                             versus

GARY L. JOHNSON, Director,
Texas Department of Criminal
Justice, Institutional Division,
                                             Respondent-Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
              Northern District of Texas, San Angelo
_________________________________________________________________

                         January 9, 1998
Before KING, JOLLY, and DeMOSS, Circuit Judges.

E. GRADY JOLLY, Circuit Judge:

     Henry Lee Lucas was sentenced to death after being convicted

of capital murder in Texas state court.   Following affirmance of

the conviction and sentence on direct appeal, Lucas filed three

applications for habeas corpus relief in state court.    After the

denial of the final state application, Lucas filed his first

application for habeas corpus relief in federal district court,

setting out seventeen alleged errors that he contended warranted

relief.   The district court denied the application and denied
Lucas’s request for a certificate of probable cause.       Lucas then

filed an application for a certificate of probable cause with this

court, advancing all seventeen points of error.            It is this

application that is before us today.

                                  I

     Lucas filed his application for a certificate of probable

cause in May 1996.   One month prior to his filing, Congress enacted

the Antiterrorism and Effective Death Penalty Act of 1996 (the

“AEDPA”).   In the light of the application of the Supreme Court’s

recent ruling in Lindh v. Murphy, 117 S. Ct. 2059, 2063-68 (1997),

and this court’s previous determination that Texas does not meet

the requirements to “opt in” under the AEDPA, the amendments to the

federal habeas statutes do not govern this appeal.          28 U.S.C.

§ 2261(b); Carter v. Johnson, 110 F.3d 1098, 1104 (5th Cir. 1997)

(noting Texas fails to qualify to opt in under AEDPA); Mata v.

Johnson, 99 F.3d 1261, 1267 (5th Cir. 1996), vac’d in part on other

grounds, 105 F.3d 209 (5th Cir. 1997). Under pre-AEDPA law, a

habeas petitioner must obtain a certificate of probable cause

(“CPC”) prior to pursuing an appeal.   28 U.S.C. § 2253.    Generally,

the standard used to determine whether a CPC should issue, or,

under the AEDPA, whether a certificate of appealability (“COA”)

should issue, is the same.    Drinkard v. Johnson, 97 F.3d 751, 756

(5th Cir. 1996), cert. denied, 117 S. Ct. 1114 (1997) (noting the




                                  2
standards for issuance of CPC and COA are identical). Specifically,

in order to obtain a CPC, a petitioner must make “a substantial

showing of the denial of a federal right.”          Id.

      We therefore analyze Lucas’s application for a certificate of

probable cause under the pre-AEDPA relevant statutory authority and

case law and examine his allegations to determine whether he has

made the requisite “substantial showing of the denial of a federal

right” with respect to any of the seventeen alleged errors.          Under

the   pre-AEDPA   standard,   we   require    the   habeas   petitioner   to

“demonstrate that the issues are debatable among jurists of reason;

that a court could resolve the issues (in a different manner); or

that the questions are adequate to deserve encouragement to proceed

further.”   Drinkard, 97 F.3d at 755 (citing Barefoot v. Estelle,

463 U.S. 880, 893 n.4 (1983)).           We hold that Lucas has met his

burden in this respect and we grant his request for a CPC.

      We turn now to the merits of the arguments advanced by Lucas

in his application.

                                    II

                                     A

      Lucas raises the following seventeen issues:

      1.   His execution would violate the Due Process Clause
      of the Fourteenth Amendment because he is actually
      innocent of the crime of capital murder in this case.

      2.   He has been deprived of due process of law as
      guaranteed by the Fifth, Sixth, and Eighth Amendments by




                                     3
the actions of the State in seeking his execution when
the State has announced, via the Lucas Report, and public
statements by the Attorney General, that the evidence
acquired and reviewed by the State’s chief legal officer
substantiates the fact that he is innocent of the charge.

3.   His conviction violates the Due Process Clause of
the Fourteenth Amendment because the State failed to
prove the corpus delicti of capital murder (murder in the
course of committing or attempting to commit aggravated
sexual assault).

4.   His execution in a case in which the victim was
never identified would be fundamentally unfair and would
be cruel and unusual punishment in violation of the
Eighth and Fourteenth Amendments.

5.   His counsel on direct appeal failed to provide
effective assistance, because she failed to challenge the
State’s failure to identify the victim.

6.   His attorneys failed to raise several meritorious
points, depriving him of the effective assistance of
counsel in violation of the Sixth and Fourteenth
Amendments.

7.   The prosecutor improperly commented on his silence
at trial and thereby violated his rights under the Fifth
and Fourteenth Amendments.

8.   The introduction of prior convictions to impeach his
chief witness violated the Due Process Clause of the
Fourteenth Amendment and rendered his trial fundamentally
unfair.

9.   The admission of his videotaped statement made in
February 1984 undermined the fundamental fairness of his
trial, because the statement was taken in violation of
his rights to due process and assistance of counsel under
the Fifth, Sixth, and Fourteenth Amendments.

10. He was denied the presumption of innocence
guaranteed by the Fourteenth Amendment by the admission
of his August 1983 videotaped confession, because he is
handcuffed in the video.




                           4
     11. The admission of his June 1983 written statement was
     erroneous because it was obtained in violation of his
     right to counsel guaranteed by the Fifth and Sixth
     Amendments.

     12. The admission of his July 28, 1983 confession was
     erroneous because it was obtained in violation of his
     right to counsel guaranteed by the Fifth and Sixth
     Amendments.

     13. The admission of his July 31, 1983 audiotaped
     confession was erroneous because it was obtained in
     violation of his right to counsel guaranteed by the Fifth
     and Sixth Amendments.

     14. His trial was rendered fundamentally unfair by the
     admission of evidence of extraneous offenses contained in
     his July 31, 1983 audiotaped confession.

     15. His due process rights under the Fourteenth
     Amendment were violated by the State’s withholding of
     material exculpatory evidence concerning another suspect
     in this case.

     16. His right to a fair trial was violated by the trial
     court’s failure to provide instructions at the penalty
     stage that would have allowed the jury to consider the
     mitigating aspects of evidence of mental illness and an
     abusive childhood.

     17. His original arrest was illegal for lack of probable
     cause and his subsequent confessions in this matter are
     tainted by that unlawful arrest in violation of the
     Fourth Amendment.

     We will now address each of Lucas’s contentions to determine

whether the district court erred when it refused to award Lucas

habeas relief.

                               III

                                A




                                5
     Lucas contends that evidence, newly discovered and accumulated

after his conviction, conclusively establishes that he is innocent

of the crime for which he was sentenced to death.    At the outset,

we should observe that much of the evidence alleged by Lucas to be

newly discovered is neither new nor newly discovered, but in its

essence and character, was presented, or available to present, to

the trial jury.1   See United States v. Freeman, 77 F.3d 812, 816-17

(5th Cir. 1996) (setting forth the “Berry” rule for other relief

based on newly discovered evidence) (citing Berry v. Georgia, 10
Ga. 511 (1851)).     Lucas’s trial jury had ample opportunity to

consider whether such evidence was convincing of actual innocence

and obviously determined that it was not.     In any event, it has

long been a habeas rule that “the existence merely of newly

discovered evidence relevant to the guilt of a state prisoner is

not a ground for relief on federal habeas corpus.”       Herrera v.

Collins, 954 F.2d 1029, 1034 (5th Cir. 1992)(quoting Townsend v.

Sain, 83 S. Ct. 745, 759 (1963)), aff’d, 113 S. Ct. 853 (1993).

Contrary to what Lucas argues, the Supreme Court’s Herrera opinion

does not alter this entrenched habeas principle.

     Claims of actual innocence based on newly discovered
     evidence have never been held to state a ground for
     federal    habeas   relief    absent    an    independent
     constitutional violation occurring in the underlying
     state criminal proceeding. . . . This rule is grounded in

     1
      See infra note 3.




                                  6
     the principle that federal habeas courts sit to ensure
     that individuals are not imprisoned in violation of the
     Constitution--not to correct errors of fact.

Herrera, 113 S. Ct. at 860.      Throughout the opinion, the Court

returns to its original premise that “a claim of ‘actual innocence’

is not itself a constitutional claim, but instead a gateway through

which a habeas petitioner must pass to have his otherwise barred

constitutional claim considered on the merits.”          Id. at 862.

Justice Rehnquist further clarifies that the Court has “never held

that [the fundamental miscarriage of justice exception] extends to

freestanding claims of actual innocence.”    Id. at 863.

     The language Lucas seizes upon appears at the end of the

opinion where the Court writes:

     We may assume, for the sake of argument in deciding this
     case, that in a capital case a truly persuasive
     demonstration of “actual innocence” made after trial
     would    render   the    execution   of    a   defendant
     unconstitutional, and warrant federal habeas relief if
     there were no state avenue open to process such a claim.

Id. at 869.   The Court never held, however, that actual innocence

would entitle a petitioner to habeas relief.     It simply assumed

such a premise arguendo.    Id. at 874 (“Accordingly, the Court has

no reason to pass on, and appropriately reserves, the question

whether federal courts may entertain convincing claims of actual

innocence.    That difficult question remains open.”).

     Still a further bar to construing Herrera as effecting such a

substantial expansion of federal habeas law is the language ignored




                                  7
by the petitioner that federal habeas relief would be warranted

only “if there were no state avenue open to process such a claim.”

This conditional statement was made in the context of the Court’s

discussion of clemency and the availability of such procedures in

Texas specifically, with the Court noting that “all 36 States that

authorize    capital    punishment   have   constitutional    or   statutory

provisions for clemency.”       Id. at 866-69 (executive clemency is

proper remedy to be sought by convicted person claiming actual

innocence).    Thus, the relief requested of us in this Texas case,

even   if   somehow    cognizable,   nevertheless    is   thwarted   by   the

restrictive language of the Herrera Court.

       In subsequent opinions, our court has discussed Herrera,

although not in any great detail.           In Pemberton v. Collins, we

noted the “properly limited role” that a federal habeas court fills

when the constitutionality of a state court conviction is brought

before it.    991 F.2d 1218, 1223 (5th Cir. 1993).        “A federal habeas

court asks only whether a constitutional violation infected the

trial.”     Id. (emphasis added) (citing Herrera).

       This court reemphasized this limited role in Bryant v. Scott,

28 F.3d 1411, 1420 n.14 (5th Cir. 1994).            The petitioner argued

that the district court erred in refusing to grant relief on the

basis of his actual innocence claim.        Bryant, 28 F.3d at 1420 n.14.

In discussing his claim, the Bryant Court basically noted that the




                                      8
Supreme Court had affirmed our opinion in Herrera holding that

claims of actual innocence based on newly discovered evidence are

not cognizable under federal habeas corpus, id. (quoting Herrera,

954 F.2d at 1034; Herrera, 113 S. Ct. at 860), and summarily held

Bryant’s actual innocence claim to be without merit.

     We more fully discussed the Herrera issue in Jacobs v. Scott,

31 F.3d 1319, 1324-25 (5th Cir. 1994).           A brief quote, however,

will suffice to sum up the panel’s holding:

     The [Herrera] Court did not reach the issue of whether a
     defendant on death row can be executed if he can show
     that he is “actually innocent.” Thus, Herrera does not
     affect the precedential value of Boyd.2     We need not
     engage in the Court’s hypothetical analysis of whether
     the defendant has made a “truly persuasive demonstration
     of ‘actual innocence.’”

Jacobs, 31 F.3d at 1324.          Herrera does not overrule previous

holdings   (nor   draw   them   into   doubt)   that   a   claim   of   actual

innocence based on newly discovered evidence fails to state a claim

in federal habeas corpus.         Lucas’s request for federal habeas

relief on this basis is denied.3           Lucas’s road to relief on his

     2
      Boyd v. Puckett, 905 F.2d 895, 896-97 (5th Cir.) (relying on
Townsend v. Sain, 83 S. Ct. 745, 759 (1963), for the holding that
habeas relief is unavailable where new evidence bears only upon the
petitioner’s guilt or innocence), cert. denied, 111 S. Ct. 526
(1990).
     3
      We must note that on the basis of the allegedly newly
discovered evidence set out in the record before us, Lucas has
failed to demonstrate that he is actually innocent of the “Orange
Socks” murder.    The Herrera Court said that only a “truly
persuasive demonstration of ‘actual innocence’ made after trial




                                       9
would render the execution of a defendant unconstitutional” and
that “the threshold showing for such an assumed right would
necessarily be extraordinarily high.” Herrera, 113 S. Ct. at 869.
The Court premised its observation on the assumption that the claim
of actual innocence was grounded on newly discovered evidence. Id.
Requests for relief based on newly discovered evidence generally
must demonstrate that:
     (1) the evidence is newly discovered and was unknown to
     the defendant at the time of the trial; (2) the
     defendant’s failure to detect the evidence was not due to
     a lack of diligence; (3) the evidence is material, not
     merely cumulative or impeaching; and (4) the evidence
     would probably produce acquittal at a new trial.
Freeman, 77 F.3d at 817 (citing United States v. Pena, 949 F.2d
751, 758 (5th Cir. 1991)) (discussing motion for new trial based on
newly discovered evidence); see also Herrera, 113 S. Ct. at 860
(quoting Townsend v. Sain, 83 S. Ct. 745, 759 (1963)) (noting
standard for federal habeas evidentiary hearing premised on newly
discovered evidence).      Lucas suggests the following “newly
discovered evidence” suffices to demonstrate his innocence:
     1) An audit conducted by John Reeves, the owner of the Florida
company for which Lucas worked, which indicated that the work
records showing that Lucas was at work at the time of the murder
were correct;
     2) Testimony by Lucas’s neighbors that because Lucas was one
of the few white residents in that area, they would have noticed
his absence had he been out of town for an extended time to commit
the murder and they had not noticed any such absence;
     3) Expert testimony by Dr. Gudjonnson that Lucas fit the
profile of a liar and explaining the impetus behind Lucas’s
confessions and why they were false;
     4) The Lucas Report prepared by the Texas Attorney General’s
office that documented Lucas’s whereabouts at the time of the
murder and purportedly concluded that he was in Florida when the
Texas murder took place;
     5) The preferred treatment Lucas received while incarcerated
and providing the authorities with information concerning different
crimes; and
     6) Polygraph results that Lucas was being truthful when he
disavowed any involvement with the “Orange Socks” murder.
     Although this “new” evidence provides support for Lucas’s
defense at trial, it is insufficient to demonstrate that he is
actually innocent of the murder for which he was sentenced to die.
Indeed, it is hardly correct to classify the evidence as “new” or




                                10
as “newly discovered.” The evidence is more aptly described as
simply corroborative of the alibi defense presented to the jury.
Furthermore, it was available, if not accumulated in its present
form, at the time of the state trial.
     At trial, Lucas’s alibi defense was supported by testimony
that he was on a construction job in Florida at the time the
“Orange Socks” murder occurred. The “newly discovered” evidence of
the post-trial audit conducted by Lucas’s employer does not purport
to demonstrate the unequivocal correctness of the work records
indicating his presence in Florida. The accuracy of these records
was thoroughly litigated at trial. Furthermore, testimony adduced
at trial indicated that a kickback system for falsifying attendance
records was well established at Lucas’s workplace. In addition,
the State counters Lucas’s neighbors’ testimony that they would
have noticed an extended absence with the assertion that Lucas did
not move to the neighborhood in question until after the time of
the murder. As such, their testimony is irrelevant.
     The testimony proffered by defense expert Dr. Gudjonnson
appears for the main part only to corroborate evidence presented at
trial. Because Lucas’s defense was an alibi, his confessions were
naturally placed under strict scrutiny. Indeed, Lucas’s attorneys
argued in closing that the jury should disregard Lucas’s statements
because he was attempting to commit “legal suicide.”
     The Lucas Report does not contain any significant new evidence
that in substance was not presented to the jury. It merely helps
to document Lucas’s whereabouts and corroborates the defense’s
alibi theory, which was presented at trial, that Lucas was in
Jacksonville, Florida, at the time of the murder. One new piece of
evidence that the Report does set out is Lucas’s description of a
car fire that took place in Florida on the day of the murder--the
import being that Lucas had to be present at the fire in order to
so accurately describe it. At the federal evidentiary hearing,
however, testimony indicated that Lucas could have learned of the
fire from two different acquaintances.
     Further, although the treatment that Lucas received while
incarcerated is certainly suggestive of favors bartered for
information and confessions, it is insufficient to raise a serious
question as to actual innocence.      Moreover, such evidence was
available at the time of trial.
     Finally, a jury would not have been permitted to hear any
polygraph evidence.
     Thus, even were a claim of actual innocence cognizable under
federal habeas corpus, this accumulation of evidence that tracks
and corroborates the evidence presented at trial and that largely




                                11
actual     innocence    claim    lies,       if     anywhere,     in    Texas   state

procedures.

                                         B

      On the other hand, in Schlup v. Delo, 115 S. Ct. 851 (1995),

the   Supreme   Court    recognized      the        distinction    between      habeas

petitioners who assert that their actual innocence in itself

presents    a   violation   of    their       constitutional           rights--as   in

Herrera--and    habeas    petitioners         who    assert   that      their   actual

innocence acts as a catalyst to bring them within that “narrow

class of cases” in which the refusal of the court to hear their

underlying constitutional claims will result in “a fundamental

miscarriage of justice.” 115 S. Ct. at 860-61. Actual innocence in

this second type of petition is not itself a basis for federal

habeas relief; it is, however, “a gateway through which a habeas

petitioner must pass to have his otherwise barred constitutional

claim considered on the merits.”                  Id. at 861.     We will address

later in the opinion this “actual innocence” argument in the

context of the constitutional deprivations that Lucas alleges

occurred during trial in order to determine whether those claims

are procedurally barred.



was available at the time of trial, does not qualify to meet the
extraordinarily high threshold as newly discovered evidence
demonstrating actual innocence that is necessary to suggest a
federal constitutional right arising from this Texas conviction.




                                         12
                                          IV

     Lucas next argues that it is inherently unconstitutional for

a state to execute someone when the state has admitted that

person’s     innocence,4    and    that    this   unconstitutionality      exists

separate     from   the    value   of     the   state’s   admission   as   newly

discovered evidence of his innocence.              There is no authority in

Fifth Circuit case law for such a claim and it is thus barred as an

improper request for recognition of a new constitutional rule on

collateral review.        Teague v. Lane, 109 S. Ct. 1061, 1070-75 (1989)

(“[A] case announces a new rule if the result was not dictated by

precedent existing at the time the defendant’s conviction became

final.”).5

                                          V

                                          A




     4
      Johnson disputes whether the Lucas Report contains any
admission that Lucas is innocent of the “Orange Socks” murder.
Testimony before the district court indicated that the Attorney
General’s Office reached no official conclusion with respect to
Lucas’s guilt or innocence of the “Orange Socks” murder.
Furthermore, the statements of former Attorney General Jim Mattox,
relied upon by Lucas for support of this claim, were made after
Mattox’s last term as Attorney General expired in January 1991. As
such, they may not be attributed to the State as an official
admission.
     5
      Teague set out two exceptions to its prohibition on
retroactive application of new rules. Teague, 109 S. Ct. at 1075-
78. Neither of the exceptions applies in this instance.




                                          13
     Lucas failed to raise the issues numbered 3 through 7 (noted

earlier) above until his third state application for habeas corpus.

The state court dismissed Lucas’s third habeas petition as an abuse

of the writ under state law and refused to review the merits.

Dismissal of a Texas habeas petition on abuse grounds creates a

procedural bar to consideration of the dismissed issue by federal

courts.   Fearance v. Scott, 56 F.3d 633, 642 (5th Cir. 1995).    A

petitioner may avoid this bar by demonstrating “cause for the

default and actual prejudice as a result of the alleged violation

of federal law.” Coleman v. Thompson, 111 S. Ct. 2546, 2565 (1991).

Lucas has not made either showing.    However, this bar may also be

overcome by a showing that the “failure to consider the claims will

result in a fundamental miscarriage of justice.”       Id.   Such a

fundamental miscarriage of justice may be demonstrated by a showing

that “a constitutional violation has probably resulted in the

conviction of one who is actually innocent.”   Schlup, 115 S. Ct. at

864 (citing Murray v. Carrier, 106 S. Ct. 2639, 2649 (1986)).     To

satisfy this standard, a petitioner must show that he is “actually

innocent.”   Id.   To demonstrate actual innocence, it is necessary

that the petitioner “show that it is more likely than not that no

reasonable juror would have found petitioner guilty beyond a

reasonable doubt . . . in light of all of the evidence, including

that alleged to have been illegally admitted (but with due regard




                                 14
to any unreliability of it) and evidence tenably claimed to have

been wrongly excluded or to have become available only after the

trial.”    Id.

     Thus, consideration of these claims is barred unless Lucas has

made the requisite showing of actual innocence.      The state court

conviction was based, primarily, upon Lucas’s confessions of guilt.

Lucas now contends, however, that evidence obtained after his

conviction--largely contained in the compilation of information

prepared by the Texas Attorney General’s office (including the

audit of work records that purportedly establish his presence in

Florida on the date of the murder in Texas, the results of a

polygraph examination, and the corroboration of his story regarding

his observation of an automobile fire in Florida on the day of the

murder)--supports his claim of actual innocence.     This evidence is

indeed probative of Lucas’s claims of innocence.           As we have

indicated in footnote three, supra, however, we cannot say that

Lucas     has    succeeded   in   demonstrating   actual   innocence.

Nevertheless, we will assume for the purposes of this portion of

the opinion that Lucas has made a sufficient showing of actual

innocence to allow further inquiry into his constitutional claims.

                                   B

     Lucas contends that he was denied due process because the

State did not present any evidence to corroborate his confession




                                   15
that the murder occurred in the course of committing or attempting

to commit aggravated sexual assault--an element necessary to his

conviction for capital murder.        In the alternative, he argues that

he is entitled to relief because the State failed positively to

identify the victim of the murder.               These arguments, based upon

Texas law, fail to raise issues of constitutional dimension.

Texas’ corpus delicti requirement is not constitutionally mandated.

See West v. Johnson, 92 F.3d 1385, 1393-94 (5th Cir. 1996); Autry

v. Estelle, 706 F.2d 1394, 1407 (5th Cir. 1983) (stating that

“[s]uch a    state    rule   of   ‘corpus    delecti’      has   no    independent

constitutional footing”).

      Moreover, to the extent that Lucas attempts to challenge his

conviction based upon the sufficiency of the evidence establishing

capital murder, our review is limited to determining whether based

“upon the record evidence adduced at the trial no rational trier of

fact could have found proof of guilt beyond a reasonable doubt.”

Jackson v. Virginia, 99 S. Ct. 2781, 2791-92 (1979).                   In the light

of   all   the    evidence   presented      at    trial,    including       Lucas’s

confession, we find that a rational juror could have found that

Lucas committed the murder during the course of committing or

attempting   to    commit    aggravated     sexual    assault.         We   further

conclude that no due process deprivation resulted from the failure

of the State positively to identify the victim of the murder.                   The




                                      16
district court did not err by denying Lucas’s request for habeas

relief on these points.

                                    C

      Lucas contends that he was denied effective assistance of

counsel.   He points out that on appeal his attorney raised neither

the   failure   of   the   State   to    produce   independent   evidence

corroborating that the murder occurred during the course of a

sexual assault nor the failure of the State to identify the murder

victim.    To warrant habeas relief, Lucas must make a substantial

showing that his attorney’s conduct was deficient and that he

suffered prejudice as the result of the deficiency.        Strickland v.

Washington, 466 U.S. 668, 687 (1984).         Lucas has failed to make

such a showing.

      With respect to the claim of his counsel’s failing to object

to the State’s failure to identify the victim, we must first note

that the prejudice prong of the Strickland test is measured at the

time the ineffective assistance claim is raised.            Lockhart v.

Fretwell, 113 S. Ct. 838, 843-44 (1993); Westley v. Johnson, 83 F.3d
714, 723 (5th Cir. 1996).      Current Texas law (nor the law at the

time of the trial for that matter) does not require the State to

prove the identity of the victim.        See Fisher v. State, 851 S.W.2d
298, 303 (Tex. Cr. App. 1993).           Therefore, Lucas has not been




                                    17
prejudiced by the failure of his counsel to object on direct

appeal.

     Lucas’s second claim of ineffective assistance focuses on

counsel’s failure to object to the State’s lack of corroborating

evidence of an underlying sexual assault.        The determination

whether the performance of counsel was deficient is based upon the

law as it existed at the time of trial.   Lockhart, 113 S. Ct. at 844

(citing Strickland, 104 S. Ct. at 2066).      Until the decision of

Gribble v. State, 808 S.W.2d 65, 71 (Tex. Cr. App. 1990), it was

not clear under Texas law whether corroborating evidence of the

underlying offense was necessary to support a conviction based upon

extrajudicial confessions.   Lucas’s counsel on direct appeal did

not have the benefit of Gribble and, thus, Lucas has failed to

demonstrate deficient performance because counsel is not required

to anticipate subsequent developments in the law.       See Gray v.

Lucas, 677 F.2d 1086, 1096 n.9 (5th Cir. 1982).        We therefore

decline to hold that the district court erred by refusing to grant

the requested relief on these grounds.

                                 D

     Lucas next asserts that he is entitled to habeas relief

because of the improper comments made by the prosecution during

closing argument, which he alleges denied his rights under the




                                18
Fifth Amendment.          The subject remark6 was neither a direct nor an

indirect comment on Lucas’s failure to testify.                    See United States

v. Borchardt, 809 F.2d 1115, 1119 (5th Cir. 1987).                         The overall

point of the prosecutor’s statements appears to be an argument that

Lucas’s guilt did not hinge on whether Lucas or the victim owned

the matches.       Furthermore, even if the remark were construed as a

comment on his failure to testify, there is no indication that it

was   an   error    having    a   “substantial          and    injurious    effect   or

influence    in     determining     the        jury’s    verdict.”          Brecht   v.

Abrahamson, 113 S. Ct. 1710, 1722 (1993).                      The district court did

not err when it denied habeas relief on this basis.

                                           E

      Lucas also advances the argument that he was denied a fair

trial by the improper admission of prior convictions to impeach his

chief alibi witness. The Texas Court of Criminal Appeals held that

the trial court erroneously allowed the prosecution to impeach Mark

Caulder--one of Lucas’s construction job supervisors at the time of

the murder--with          stale convictions.          Lucas v. State, 791 S.W.2d
35,   52   (Tex.    Cr.    App.   1989).        The     state    court   nevertheless

concluded that “beyond a reasonable doubt . . . the error did not

      6
      The prosecutor stated, “The handwriting comparison on the
matches with Henry Lee Lucas was inconclusive. We don’t know that
those are his matches; they might have been the girl’s matches.
She might have written in the matchbook; we don’t know that. Only
one person does know that, and that’s Henry Lee Lucas.”




                                           19
contribute to either appellant’s conviction or his sentence.”                   Id.

      When a habeas petitioner claims the erroneous admission of

evidence, our role “is limited to determining whether [the] error

[was]    so    extreme   that   it    constituted     denial       of   fundamental

fairness” under the due process clause.              Andrade v. McCotter, 805
F.2d 1190, 1193 (5th Cir. 1986).              Habeas relief is warranted only

when the erroneous admission played a “crucial, critical [and]

highly significant” role in the trial.              Id.    The legitimacy of the

particular convictions is a relevant factor in determining whether

the   improper    impeachment        “‘constituted        denial   of   fundamental

fairness.’”      Smith v. Collins, 964 F.2d 483, 486 (5th Cir. 1992)

(quoting Evans v. Thigpen, 809 F.2d 239, 242 (5th Cir. 1987)).

      Here, Lucas was not denied due process as a result of the

admission of the convictions to impeach Caulder.                        The State’s

impeachment of Caulder was not the only evidence that it offered to

counter Lucas’s alibi defense that he was working in Florida at the

time the Texas murder occurred.                 For example, Kenneth Emery,

Lucas’s coworker, testified that forgery of records by foremen in

exchange for kickbacks was a common practice and that workers would

often announce absent coworkers as present.                Lucas himself related

to investigators how the kickback system worked.                        In sum, the

improper impeachment of Caulder simply was not of such a crucial

nature    to     Lucas’s   defense      as     to   warrant        habeas   relief.




                                         20
Furthermore, the case upon which Lucas principally relies, Loper v.

Beto, 92 S. Ct. 1014 (1972), is easily distinguishable in that the

convictions offered in that case were constitutionally invalid.

There is no indication--and Lucas does not allege--that Caulder’s

convictions suffered from any constitutional infirmity.

     Thus, this alleged error is no basis for habeas relief.




                                21
                                       F

     Lucas next argues that his trial was fundamentally unfair

because of the admission of his videotaped statement of February

16, 1984, in which he discussed the practice of paying supervisors

to falsify work records for him.            Lucas’s contention is that the

statement was taken in violation of his right to counsel and his

right to due process.

     In   November   1983,    the    trial   judge     signed   an    order     that

prohibited   questioning      of    Lucas    about    any    matter    unless    he

consented, and then only after his attorneys had been notified.

The order further prohibited interrogation concerning “the offense

for which he ha[d] been indicted” under all circumstances.                     Lucas

was questioned--after the entry of this order and without an

attorney present--about the validity of his work records.                        On

direct appeal, the Texas Court of Criminal Appeals found that the

statement    was   not   in   violation       of     the    order    because    the

interrogation did not relate to the offense for which Lucas had

been indicted and because Lucas’s attorneys had agreed with the

State, after the order was signed, to waive the notice requirement

unless the proposed interrogation related to the instant offense.

     Factual findings by a state court after a hearing on the

merits are presumed to be correct and can be overcome only by

“convincing evidence.”        28 U.S.C. § 2254(d) (West 1997 & Supp.




                                      22
1990).   Although certain exceptions exist to the application of

this presumption, Lucas has failed to establish, and it does not

otherwise appear, that any of the listed exceptions apply.                Id.   We

therefore assume that the factual issues before the state court

were resolved correctly. Questions of law are reviewed de novo and

mixed questions    of   fact   and   law    generally     remain    subject     to

independent review. Wright v. West, 112 S. Ct. 2482, 2495-96 (1992)

(O’Connor, J., concurring) (the Supreme Court consistently reviews

mixed questions of law and fact in pre-AEDPA habeas corpus cases de

novo); Perillo v. Johnson, 79 F.3d 441, 445 (5th Cir. 1996);

Kirkpatrick   v.   Whitley,    992 F.2d 491,    494   (5th     Cir.   1993).

Although the presumption of correctness does not attach to a state

court’s determination of a mixed question, the presumption does

apply to the historical facts underpinning the state court’s

ultimate legal conclusion. Sumner v. Mata, 102 S. Ct. 1303, 1306-07

(1982); Black v. Collins, 962 F.2d 394, 401 (5th Cir.), cert.

denied, 112 S. Ct. 2983 (1992).

     In determining this mixed question of law and fact, we must

agree with the state court that the interrogation did not relate to

the offense for which Lucas was indicted and that the state trial

court’s order was thus not violated.               Even if the order were

violated, that fact alone is insufficient to warrant habeas relief

unless the violation also rises to a constitutional level.                In this




                                     23
case, the record clearly indicates Lucas’s willingness to continue

discussions   with   the    authorities   without    benefit     of   counsel.

Because Lucas waived his right to the presence of counsel during

the relevant interviews under both the Fifth and Sixth Amendments,

no constitutional violation occurred either in the taking of his

February 16, 1984 statement or in its admission at his trial.

     Contrary to Lucas’s assertions, he is not entitled to habeas

relief on this ground.

                                     G

     Lucas next contends that he is entitled to relief because the

admission of his videotaped confession of August 1983, in which he

is handcuffed, deprived him of the right to be presumed innocent.

Lucas cannot point to an established constitutional principal that

dictates this result. Instead, he argues that the reasoning of our

cases concerning the rights of accused persons who are restrained

during the trial proceedings should be extended to the circumstance

of a brief video exposure.     In short, Lucas argues for the creation

and retroactive application of a new rule of constitutional law.

Teague   controls    this   issue   and   mandates   that   we   reject   the




                                     24
argument.7    The district court properly declined to grant relief on

this basis.

                                   H

     Lucas’s next three alleged errors (noted earlier as 11, 12 and

13) all relate to statements that he contends were taken in

violation of his rights under the Fifth and Sixth Amendments.

     These statements were taken prior to the institution of

adversarial proceedings in the respective cases; therefore, there

was no violation of Lucas’s Sixth Amendment rights. The protection

provided by the Sixth Amendment is “offense specific” and, thus,

does not attach simply because the accused has invoked the right

with respect to adversarial proceedings involving another offense.

McNeil v. Wisconsin, 111 S. Ct. 2204, 2207 (1991).     At the time of

     7
      The Supreme Court has stated that a holding sets out a new
rule “‘if the result was not dictated by precedent existing at the
time the defendant’s conviction became final.’” Penry v. Lynaugh,
109 S. Ct. 2934, 2944 (1989) (quoting Teague, 109 S. Ct. at 1070)
(emphasis in original). Difficult questions are presented when the
new holding is reached through an extension of reasoning contained
in previous cases.    “But the fact that a court says that its
decision is within the ‘logical compass’ of an earlier decision, or
indeed that it is ‘controlled’ by a prior decision, is not
conclusive for purposes of deciding whether the current decision is
a ‘new rule’ under Teague.” Butler v. McKellar, 110 S. Ct. 1212,
1217 (1990). If the outcome of the case is “susceptible to debate
among reasonable minds,” then the decision is not dictated by
existing precedent and is a new rule barred by Teague unless one of
the two exceptions embraces it.     Id.  The holding requested by
Lucas is susceptible to debate and thus constitutes a new rule
under the reasoning of Butler.     The claim does not fall within
either Teague exception and we are thus precluded from considering
it.




                                  25
the statements, Lucas had not been formally charged in either the

present case (the subject of the June 22 and July 31 statements) or

the   Abilene     case   (the   subject      of   the   July    28   statement).

Therefore, notwithstanding the Texas Court of Criminal Appeals’

finding   to    the   contrary,   the     interrogations        leading   to   the

statements do not implicate Sixth Amendment concerns.

      On the other hand, the Fifth Amendment right to have counsel

present during custodial interrogation, once invoked, applies to

all interrogations.       Arizona v. Roberson, 108 S. Ct. 2093 (1988).

This right is invoked where a person indicates that he wishes to

speak to an attorney or to have an attorney present during the

questioning.      Davis v. United States, 114 S. Ct. 2350, 2355 (1994)

(noting that the request must be made “sufficiently clearly that a

reasonable police officer in the circumstances would understand the

statement to be a request for an attorney.”); Miranda v. Arizona,

86 S. Ct. 1602 (1966).

      The Texas Court of Criminal Appeals engaged in a lengthy

consideration of this issue and concluded that Lucas never invoked

his right to counsel under the Fifth Amendment.                Lucas, 791 S.W.2d

at 45-50.      The facts as found by the state court are supported by

substantial evidence and we thus presume their correctness.                Prior

to the taking of the statements in question, Lucas never verbally

requested the presence of an attorney nor did he otherwise indicate




                                        26
that he wished to speak with an attorney or have one present during

questioning. See Edwards v. Arizona, 101 S. Ct. 1880 (1981). Lucas

consistently expressed his desire to cooperate with the authorities

without the benefit of counsel.          “[T]he tapes of the conversations

in question undeniably demonstrate appellant’s ongoing desire to

talk to      the   authorities,      regardless   of   the   personal   cost   to

himself.”     Lucas, 791 S.W.2d at 50.       Lucas’s Fifth Amendment right

to counsel was not infringed by the taking of these statements

because he had not invoked this particular federal right.                 Habeas

relief should not issue on these grounds.

                                         I

     Lucas also contends that he is entitled to habeas relief

because of the admission of evidence of his extraneous offenses

through the State’s introduction of portions of his July 31, 1983

confession.        The Texas Court of Criminal Appeals found that the

evidence was properly admitted because Lucas “opened the door” by

presenting other portions of the confession that gave the jury a

false impression of the confession.           Lucas, 791 S.W.2d at 53-54.

In view of these circumstances, we agree that the introduction was

proper.      In the alternative, even if the trial judge committed

error, our role “is limited to determining whether [the] error

[was]   so    extreme    that   it    constituted      denial   of   fundamental

fairness” under the due process clause.             Andrade v. McCotter, 805




                                        27
F.2d 1190, 1193 (5th Cir. 1986).             Habeas relief is warranted only

when   the   erroneous      admission   of    evidence   played   a    “crucial,

critical [and] highly significant” role in the trial.                 Id.

       The   portion   of    the    confession    to   which   Lucas   objected

contained only “implied references” to other offenses.                 Moreover,

the trial judge instructed the jury not to consider any evidence

regarding other crimes in determining Lucas’s guilt.              We conclude

that, even if the evidence were erroneously admitted, Lucas has not

made a substantial showing that he was denied the fundamental

fairness required by the Constitution and he is not entitled to

habeas relief on this ground.

                                        J

       Lucas contends that the State violated the mandate of Brady v.

Maryland, 83 S. Ct. 1194 (1963), by failing to disclose exculpatory

evidence in the form of information concerning another credible

suspect in the murder.

       The state court entered findings of fact, after an evidentiary

hearing, that establish that there was never another credible

suspect in this matter.            Lucas presented no convincing evidence

that casts doubt on the state court’s factual findings; nor has he

demonstrated, and it does not otherwise appear, that any of the

listed exceptions to the presumption of the correctness of state

court findings, found under 28 U.S.C. § 2254(d), apply.                 Thus, we




                                        28
presume the correctness of the state court findings and conclude

that no Brady violation occurred.        See 28 U.S.C. § 2254(d).       The

application for relief on this basis was properly denied.

                                    K

      Lucas next maintains that he is entitled to habeas relief

because the trial court failed to provide special instructions at

the punishment phase of the trial that would allow the jury

specifically to consider his mitigating evidence of mental illness

and childhood abuse.      Lucas relies on Penry v. Lynaugh, 109 S. Ct.
2934 (1989), for this claim.     In Penry, the Supreme Court held that

the   petitioner   was    constitutionally   entitled    to   further   jury

instructions because, although his mitigating evidence had been

placed before the sentencer, the sentencer “had no reliable means

of giving mitigating effect to that evidence.”          Graham v. Collins,

113 S. Ct. 892, 902 (1993) (citing Penry).       Penry’s application has

since been limited to that narrow class of situations in which the

petitioner’s mitigating evidence was placed beyond the jury’s

effective reach.    Id.    The question we must decide, therefore, is

whether the mitigating evidence presented was within the effective

reach of the jury under either of the interrogatories considered by

the jury.

      In accordance with Texas law, the trial court put to the jury

the following two statutory punishment-phase interrogatories:




                                    29
     (1) Do you find from the evidence, beyond a reasonable
     doubt, that the conduct of the defendant that caused the
     death of the deceased was committed deliberately and with
     the reasonable expectation that the death of the deceased
     would result?

     (2) Do you find from the evidence, beyond a reasonable
     doubt, that there is a probability that the defendant
     would commit criminal acts of violence that would
     constitute a continuing threat to society?

     The mitigating evidence at issue here relates to Lucas’s

mental illness and his abusive childhood. With respect to his

mental    illness,     experts   testified       at   trial   that    Lucas    was

psychotic and suffered from schizophrenia.                One expert further

explained that if Lucas had committed the Orange Socks murder, then

at the time of the act “[h]e would have been psychotic, meaning out

of touch with reality, out of control over his impulses, over his

drives. . . . insane.”      It is clear to us that the sentencer could

have effectively considered the mitigating aspect of such evidence

under    the   first   interrogatory,     that    is,   whether      Lucas   acted

deliberately when he committed the murder.8




     8
      Expert testimony indicated that Lucas’s traumatic childhood
could be credited as a likely cause of his mental instability.
Consideration of this evidence was within the effective reach of
the sentencer under the first interrogatory in that the sentencer
could have appraised the relationship between his abusive childhood
and his mental illness and, if that relationship were sufficiently
substantial, given mitigating effect to the deliberateness of
Lucas’s actions in the context of considering the mitigating effect
of his mental illness.




                                     30
       Further, the testimony at trial indicated that, although Lucas

had mental problems, he responded well to antipsychotic drugs like

Thorazine and that his particular illness could be treated in a

controlled environment.    This prospect of medical treatment placed

the evidence of his mental illness and abusive childhood within

‘the effective reach of the sentencer’ as a potential mitigating

factor with respect to the second issue, that is, the jury could

have    considered   whether,   in    an   institutional   setting,   the

probability that Lucas posed as a future danger to society was not

so great as to merit imposition of the death sentence.         See Johnson

v. Texas, 113 S. Ct. 2658, 2669 (1993) (“[T]here is no reasonable

likelihood that the jury would have found itself foreclosed from

considering    the   relevant   aspects    of   petitioner’s   [mitigating

evidence].”); Graham, 113 S. Ct. at 902 (“[I]t is apparent that

Graham’s evidence--unlike Penry’s--had mitigating relevance to the

second special issue concerning his likely future dangerousness.”);

Motley v. Collins, 18 F.3d 1223, 1230-35 (5th Cir. 1994).

       Furthermore, to the extent that Lucas seeks relief beyond the

narrow purview provided in Penry, he has failed to show that

reasonable jurists would feel compelled by precedent existing at

the time his conviction became final in 1990 to rule in his favor.

He is thus requesting retroactive application of a new rule and

consequently we are barred from considering the merits of this




                                     31
claim pursuant to the non-retroactivity principles under Teague.

Lucas is not entitled to relief on this ground.

                                      L

     Lucas’s final contention is that his original arrest was in

violation of the Fourth Amendment because it was not supported by

probable cause and, therefore, the subsequent confessions are

tainted.   This argument fails to state a basis for federal habeas

relief.    See Stone v. Powell, 96 S. Ct. 3037, 3052-53 (1976).

                                      VI

     In    conclusion,   we   grant        Lucas’s    motion   to   reconsider

application of the Antiterrorism and Effective Death Penalty Act.

In accord with the Supreme Court’s opinion in Lindh, we hold that

the AEDPA does not govern this appeal.               Under pre-AEDPA law, we

find that Lucas has made a “substantial showing of the denial of a

federal right.”    We therefore grant the application for a CPC in

all respects.     After reaching the merits, however, we hold that

Lucas is not entitled to federal habeas relief.                 We therefore

affirm the district court’s denial of Lucas’s petition.

                                       MOTION TO RECONSIDER GRANTED;
                                        REQUEST FOR CPC GRANTED; and
                                JUDGMENT OF DISTRICT COURT AFFIRMED.




                                      32